            Case 1:16-cv-01724-RC Document 129 Filed 10/09/19 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

WILDEARTH GUARDIANS, et al.,                           )
                                                       )
                Plaintiffs,                            )
                                                       )
       v.                                              )         Case No. 1:16-cv-01724-RC
                                                       )         The Honorable Rudolph Contreras
DAVID BERNHARDT, et al.,                               )
                                                       )
                Defendants,                            )
                                                       )
WESTERN ENERGY ALLIANCE, et al.,                       )
                                                       )
                Defendant-Intervenors.                 )


      NOTICE OF ENTRY OF APPEARANCE OF ATTORNEY FOR PLAINTIFFS


       Notice is hereby given to this Court and all parties of record that I, Shiloh S. Hernandez,

have been authorized to practice pro hac vice in this court for the above captioned case, and

appear as counsel of record for the Plaintiffs in this matter.

       Respectfully submitted this 9th day of October, 2019,

                                       s/ Shiloh S. Hernandez
                                       Shiloh S. Hernandez (MT Bar # 9970)
                                       Western Environmental Law Center
                                       103 Reeder’s Alley
                                       Helena, Montana 59601
                                       (406) 204-4861
                                       hernandez@westernlaw.org

                                       /s/ Samantha Ruscavage-Barz
                                       Samantha Ruscavage-Barz
                                       Bar No. CO0053
                                       WildEarth Guardians
                                       301 N. Guadalupe Street, Suite 201
                                       Santa Fe, NM 87501
                                       (505) 401-4180
                                       sruscavagebarz@wildearthguardians.org
         Case 1:16-cv-01724-RC Document 129 Filed 10/09/19 Page 2 of 2




                                     Attorneys for Plaintiffs


                               CERTIFICATE OF SERVICE

       I hereby certify that on October 9, 2019 I electronically filed the foregoing NOTICE with
the Clerk of the Court via the CM/ECF system, which will send notification of such filing to all
counsel of record.

                                            /s/ Shiloh S. Hernandez
                                            Attorney for Plaintiffs




                                                2
